IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS

                                   NO. WR-93,136-01

                  EX PARTE SHANNA EVE DEBLANC, Applicant

             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. CR30519-A IN THE 253RD DISTRICT COURT
                        FROM LIBERTY COUNTY

        YEARY, J., filed a concurring opinion in which KELLER, P.J., and SLAUGHTER,
J., joined.
                               CONCURRING OPINION

       Applicant was convicted in 2014 of indecency with a child by contact and sentenced

to twenty years’ imprisonment. Applicant filed an application for writ of habeas corpus in

the county of conviction in 2021, alleging her plea was involuntary and that she is actually

innocent. TEX. CODE CRIM. PROC. art. 11.07.

       Today, the Court remands this application to the trial court to further develop the

record. I agree this application should be remanded, and so I join the Court’s order doing

so. But I write separately, as I have previously, to address my thoughts concerning the

doctrine of laches and its possible application to this case. See Ex parte Smith, 444 S.W.3d

661 (Tex. Crim. App. 2014) (holding a trial court has the authority to sua sponte consider

the doctrine of laches); Ex parte Sepeda, No. WR-92,711-01, 2021 WL 2450089 (Tex.
                                                                                  DEBLANC — 2

Crim. App. June 16, 2021) (per curiam) (not designated for publication) (Yeary, J.,

concurring) (reviewing Ex parte Smith’s holding and the principles that justify a trial

court’s sua sponte authority to consider laches).

       The doctrine of laches ought to be considered in a case like this one. Applicant’s

trial occurred in 2014, but this amended writ application was not filed until seven years

later. 1 In addition, the record is silent so far regarding circumstances that may excuse

Applicant’s delay.

       Consistent with this Court’s precedent, the trial court may, sua sponte, give

Applicant the opportunity to explain the reasons for the delay. It may also give the State’s

prosecutors and/or former counsel for Applicant an opportunity to state whether

Applicant’s delay has caused any prejudice to their ability to defend against Applicant’s

claims. And ultimately, the trial court may include findings of fact and conclusions of law

concerning the doctrine of laches in its response to this Court’s remand order.

       With these additional thoughts, I join the Court’s order.




FILED: November 10, 2021
DO NOT PUBLISH




       1
         “Our revised approach will permit courts to more broadly consider the diminished
memories of trial participants and the diminished availability of the State’s evidence, both of which
may often be said to occur beyond five years after a conviction becomes final.” Ex parte Perez,
398 S.W.3d 206, 216 (Tex. Crim. App. 2013) (citing Ex parte Steptoe, 132 S.W.3d 434, 437–39
(Tex. Crim. App. 2004) (Cochran, J., dissenting)).